DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 2, 5, 8 - 24 are pending for examination.  Claims 1, 23 and 24 are amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 8 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Verzano, (US PUB 2016/0291826) in view of Vennelakanti et al., (US PUB 2015/0365800 hereinafter Vennelakanti), and further in view of Sheba et al., (US PUB 2017/0063611 hereinafter Sheba). 
Verzano is IDS filed by applicant on 06/04/2019; Vennelakanti reference was cited in previous office action.

As to claim 1, Verzano teaches at least one non-transitory machine accessible storage medium (“computer-implemented software embodied on non-transitory, tangible media …” para. 0004) having instructions stored thereon, the instructions when executed on a machine (element processor 146 of figure 1), cause the machine to: 
define a software-implemented simulation to include a particular test environment and a plurality of device models (“creating and managing standalone and distributed models and simulations of Internet of Things (IoT) scenarios…” para. 0003), wherein each device model simulates a respective one of a plurality of different devices, the test environment simulates a physical environment, and the one or more device models are populated in the particular test environment (“For demo environments with machines, devices, and things interacting with one another, especially in the environment of IoT, it is a challenge to have real machines, devices, and things available to implement, manage, and execute interactions between them…” para. 0010) and (“…Each IoT device 170 can include a desktop computer, a mobile device, a tablet, a server, or any other suitable computer device, such as a sensor attached to, associated with, or integrated into one or more physical components. In general, each IoT device 170 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the environment 100 of FIG. 1.” Para. 0033) [to model a deployment of the combined of devices in the physical environment, wherein the deployment of the combination of devices is to perform a particular operation]; 
generate, based on the one or more device models, modeled device data to simulate data generated by corresponding devices (“…Managing the interactions between the different virtual and real sensors allows detailed simulated IoT scenarios to be created…” para. 0014) and (“…a device sensor 182 may be used to collect information associated with the IoT device 170….” Para. 0034); 
transmit the modeled device data to an application (“…The IoT hub 142 includes a hub application programming interface (API) 150 capable of allowing the IoT hub 142 to receive input from one or more of the other IoT devices 170…” para. 0027); and 
receive application data from the application based on the modeled device data (“…shared with or provided to the particular IoT device 170, allowing the IoT hub 142 to assist in managing various connections …” para. 0027); and 
[determine a predicted semantic error in the deployment of the plurality of devices in the physical environment based on the application data, wherein the semantic error comprises a failure to perform the particular operation in the absence of a corresponding syntax error in the application based on an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment].
Verzano does not but Vennelakanti teaches
to model a deployment of the combined of devices in the physical environment, wherein the deployment of the combination of devices is to perform a particular operation (“…large number of sensors such as approximately one million are deployed across a very large acreage as proposed herein” para. 0015);
determine a predicted semantic error in the deployment of the plurality of devices in the physical environment (“…Malfunctioning scenarios may include deployment errors, such as lose ground to sensor coupling, wide orientation, and tilt. Other malfunctioning scenarios may foe due to high environmental temperatures, low battery power, or electromagnetic interferences, among others. Still further, human activity, wandering animals, rain, and wind may also contaminate and distort the data recorded by the sensors” (para. 0014 – 0015, 0023 – 0024, and 0041) based on the application data (“…the computer processing devices to implement at least the functionality of receiving and processing a number of data streams obtained from a deployed sensor array…” para. 0026); [wherein the semantic error comprises a failure to perform the particular operation in the absence of a corresponding syntax error in the application] based on an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment (“…However, any distributed sensor system deployed in any environment may be used in connection with the systems and methods for determining similarities among nodes within a neighborhood described herein. The sensor devices that make up the distributed sensor system may be any type of sensor that may gather any type of data associated with the environment in which the sensor devices are deployed. The sensors of the present specification may be any data producing device or other apparatus or system that provides a measurement or digital data to a receiving device …” (para. 0023 – 0024, and 0041).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano by applying the teachings of Vennelakanti because Vennelakanti also teaches modeling of devices, especially IoT devices.  Vennelakanti’s deployment with malfunctioning scenarios of multiple sensor devices would help to predict all scenarios that can happen during deployment of multiple devices and therefore can prevent and reduce errors (para. 0016).

Verzano and Vennelakanti do not but Sheba teaches 
wherein the semantic error comprises a failure to perform the particular operation in the absence of a corresponding syntax error in the application (“…If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user” para. 0098).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano and Vennelakanti by adopt the teachings of Sheba because Sheba would validate and detect errors for application when simulating deployment of IoT devices (para. 0098).

As to claim 2, Verzano modified by Vennelakanti and Sheba teaches the storage medium of Claim 1, Verzano teaches wherein the instructions, when executed, further cause the machine to generate a modeled response of the one or more loT asset models based on the application data (“…In response to the received information, the hub 410 continues to manage the IoT scenario and provides an illustration or notification of events, actions, and results to the user device...” para. 0061).  

As to claim 5, Verzano modified by Vennelakanti and Sheba teaches the storage medium of claim 1, Verzano teaches wherein the device model simulates a particular multi-modal comprising a plurality of assets and the loT asset model comprises a plurality of asset models to model the respective plurality of assets (“…Each scenario 120 can include a scenario model 122 defining the different devices (both physical and simulated) to be included within the IoT scenario 120…” para. 0044) and (“…Each IoT device 170 can include a desktop computer, a mobile device, a tablet, a server, or any other suitable computer device, such as a sensor attached to, associated with, or integrated into one or more physical components…” para. 0032).  

As to claim 8, Verzano modified by Vennelakanti and Sheba teaches the storage medium of claim 1, Verzano teaches wherein the instructions, when executed, further cause the machine to receive a user input to select the test environment from a library comprising a plurality of test environment models (“…allow the user of the IoT hub 142 to view and interact with a visualization of the IoT scenario 162 and the hub application 152….” para. 0029).  

As to claim 9, Verzano modified by Vennelakanti and Sheba teaches the storage medium of claim 1, Verzano teaches wherein the test environment is automatically populated with the one or more device models (“…IoT scenario 162 being modeled, including an illustration of a particular space or location associated with the IoT scenario 162, as well as the modeled and/or simulated components (e.g., simulated IoT devices and IoT devices 170) within that location...” para. 0024) and (“…The IoT scenario 162 can include multiple components, each representing a distinct instance of a particular device or component, which can be presented in an illustrated manner to allow users to visualize the location associated with the IoT scenario 162, such as a factory, home, business, or other suitable location or set of locations….” Para. 0028).  
Verzano and Sheba do not but Vennelakanti teaches describing a real-world deployment of the one or more devices (“…However, any distributed sensor system deployed in any environment may be used in connection with the systems and methods for determining similarities among nodes within a neighborhood described herein…” (para. 0023 – 0024, and 0041).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano and Sheba by applying the teachings of Vennelakanti because Vennelakanti’s deployment errors from malfunctioning scenarios of multiple sensor devices would help to predict all scenarios that can happen during deployment of multiple devices and therefore can prevent and reduce errors (para. 0016).

As to claim 10, Verzano modified by Vennelakanti and Sheba teaches the storage medium of Claim 9, Verzano teaches wherein the instructions, when executed, further cause the machine to: identify the one or more devices; select the device models from a library of device models to correspond to the one or more devices (“…The IoT scenario 162 represents a defined collection of IoT-capable components within a virtual or physical environment. Each component may be associated with a specific device model (shown as device model 132) that provides a defined visual model of the corresponding device or component that can be presented visually within a visual model…” para. 0028). 
Verzano and Sheba do not but Vennelakanti teaches from the deployment data (“…However, any distributed sensor system deployed in any environment may be used in connection with the systems and methods for determining similarities among nodes within a neighborhood described herein…” (para. 0023 – 0024, and 0041).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano by applying the teachings of Vennelakanti because Vennelakanti’s deployment errors from malfunctioning scenarios of multiple sensor devices would help to predict all scenarios that can happen during deployment of multiple devices and therefore can prevent and reduce errors (para. 0016).

As to claim 11, Verzano modified by Vennelakanti and Sheba teaches the storage medium of claim 1, Verzano teaches wherein the instructions, when executed, further cause the machine to: determine modeled locations of each of the one or more device models in the physical environment modeled by the test environment (“…The IoT scenario can include a model of the location in which the IoT scenario is based, and may be a two-dimensional or three-dimensional representation of the location...” para. 0049).  

As to claim 12, Verzano modified by Vennelakanti and Sheba teaches the storage medium of Claim 11, Verzano teaches wherein the one or more devices comprise a plurality of devices, the one or more device models comprise a corresponding plurality of device models, and the instructions, when executed, further cause a machine to determine modeled physical distances between two or more of the device models based on the modeled locations (“…The visualization module 156 of the hub application 152 provides visualizations of the IoT scenario 162 being modeled, including an illustration of a particular space or location associated with the IoT scenario 162…” para. 0024), and behavior of at least a particular one of the two or more device models is modeled to be affected by the modeled physical distance  and (“…The visualization can include one or more visual models of devices, with each device representing a simulated or physical device. The physical devices are present in the corresponding real-world location, while the simulated devices may be potential devices to be added to the location at a later date….” Para. 0049).  

As to claim 13, Verzano modified by Vennelakanti and Sheba teaches the storage medium of claim 1, Verzano teaches wherein the one or more device models comprise a particular set of device models and the instructions, when executed, further cause the machine to receive a user input to select, from a library of device models, one or more of the particular set of device models, wherein the test environment is to be populated with the device models based on the user input (“At 210, a selection of at least one component or device within the visualized IoT scenario is identified. The selection of the component or device may be associated with a request to modify, delete, or otherwise change the selected device. At 215, input associated with the modified behavior of the selected device or component is received. The received input may include requests to add, remove, or modify a subscription to a particular device or data stream to the component (whether to a local or remote/external device or stream); add, remove, or modify a published data stream for the selected device; modify the location of the selected device within the visualized location; modify the output of the device from a simulated set of data to actual data received in the real world (or vice versa); modify the behavior of the selected component based on particular subscription data or data streams; as well as any other suitable change. At 220, the defined behavior of the selected device or component is modified in response to the received input” para. 0050).  

As to claim 14, Verzano modified by Vennelakanti and Sheba teaches the storage medium of claim 1, Verzano teaches wherein at least a particular one of the one or more device models comprises a configurable model and a set of parameters, wherein behavior of the particular device model is based on values of the set of parameters (“…Changes to the particular instance of the component can be made to modify only that particular instance, or the change can be made global to affect all future instances. To that end, one or more parameters associated with the instance can be added to make the instance a thing, or IoT device, within the IoT scenario at 325. Those parameters can include any relevant information…” para. 0054).  

As to claim 15, Verzano modified by Vennelakanti and Sheba teaches the storage medium of Claim 14, Verzano teaches wherein the instructions, when executed, further cause the machine to receive a user input to define a value of at least one of the set of parameters for use in the simulation (“…The user can use the input screen 535 to add, edit, or delete published parameters from the device or subscribed parameters from other devices…” para. 0063).  

As to claim 16, Verzano modified by Vennelakanti teaches the storage medium of Claim 14, Verzano teaches wherein at least a particular one of the set of parameters comprises predefined parameter values to correspond to parameters of the device modeled by the particular device model (“…The new parameter, renamed "Factory Temperature," can provide information associated with the set temperature to which the air conditioning unit 520 is attempting to reach. The parameter can be named, and the effects of the parameter can be updated. For example, the ranges of temperatures may be defined, as well as the frequency of changes. This information can be used later to cause actions to occur in one or more of the other devices based on the published output of the Factory Temperature parameter. The new parameter is then saved and available for later use...” para. 0063).  

As to claim 17, Verzano modified by Vennelakanti and Sheba teaches the storage medium of Claim 14, Verzano teaches wherein the set of parameters comprises one or more of a battery parameter corresponding to behavior of a battery of a corresponding device, a sensor parameter corresponding to behavior of a sensor of the corresponding device, an actuator parameter corresponding to behavior of an actuator of the corresponding device, and a communication parameter corresponding to behavior of a communication module of the corresponding device (“…The data and interaction management operations can use different types of connection protocols depending on the usage of the application. For example, an online option of connecting to an IoT or m2m (machine-to-machine) platform using Hypertext Transfer Protocol (http) or Transmission Control Protocol (tcp) communications can be used…” para. 0014).  

As to claim 18, Verzano modified by Vennelakanti and Sheba teaches the storage medium of Claim 14, Verzano teaches wherein the modeled device data models data generated by one or more sensors of the corresponding device (“…While described as a "smart" device, the IoT device 170 itself may be a relatively simple device, where information obtained from a device sensor 182 is used to make the IoT device 170 "smart" for use in the IoT scenario 170 …” para. 0034).  

As to claim 19, Verzano modified by Vennelakanti and Sheba teaches the storage medium of claim 1, Verzano teaches wherein the application is adapted to receive data generated from the devices (“…The IoT scenario 162 can include multiple components, each representing a distinct instance of a particular device or component, which can be presented in an illustrated manner to allow users to visualize the location associated with the IoT scenario 162, such as a factory, home, business, or other suitable location or set of locations…” para. 0028).  
Verzano does not but Vennelakanti teaches in a real-world deployment (“…any distributed sensor system deployed in any environment may be used in connection with the systems…” para. 0023).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano by applying the teachings of Vennelakanti because Vennelakanti’s deployment errors from malfunctioning scenarios of multiple sensor devices would help to predict all scenarios that can happen during deployment of multiple devices and therefore can prevent and reduce errors (para. 0016).

As to claim 20, Verzano modified by Vennelakanti and Sheba teaches the storage medium of Claim 19, Verzano teaches wherein the modeled device data is to be sent over an interface to the application to simulate data (“…The interface 144 is used by the IoT hub 142 for communicating with other systems in a distributed environment--including within the environment 100--connected to the network 140, e.g., other IoT devices 170, the backend system 102, and other systems communicably coupled to the network 140…” para. 0019).  
Verzano and Sheba do not but Vennelakanti teaches sent in association with the real- world deployment (“…any distributed sensor system deployed in any environment may be used in connection with the systems…” para. 0023).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano and Sheba by applying the teachings of Vennelakanti because Vennelakanti’s deployment errors from malfunctioning scenarios of multiple sensor devices would help to predict all scenarios that can happen during deployment of multiple devices and therefore can prevent and reduce errors (para. 0016).

As to claim 21, Verzano modified by Vennelakanti and Sheba teaches the storage medium of claim 1, Verzano teaches wherein the instructions, when executed, further cause the machine to generate an interactive graphical representation of the physical environment comprising graphical elements indicating placement of the one or more devices corresponding to the one or more device models in the physical environment modeled by the test environment (“…The GUI 148 may comprise a graphical user interface operable to, for example, allow the user of the IoT hub 142 to view and interact with a visualization of the IoT scenario 162 and the hub application 152…” para. 0029).  

As to claim 22, Verzano modified by Vennelakanti and Sheba teaches the storage medium of Claim 21, Verzano teaches wherein values of modeled device data generated during the simulation are to be presented in the graphical representation (“…touch interfaces with input entered via the GUI 148 (and an associated touchscreen display) may allow users to easily modify the IoT scenario 162, individual components (e.g., IoT and non-IoT devices within the IoT scenario 162), and interactions between various components…” para. 0029).  

As to claim 23, Verzano teaches a method comprising: 
populating a software-implemented test environment with one or more device models, wherein each device model in the plurality of device models (“creating and managing standalone and distributed models and simulations of Internet of Things (IoT) scenarios…” para. 0003) simulates a respective one of a plurality of different devices (“…Internet of Things (IoT) simulator…” para. 0010), the test environment simulates a physical environment, and the plurality of device models are populated in the loT test environment (“For demo environments with machines, devices, and things interacting with one another, especially in the environment of IoT, it is a challenge to have real machines, devices, and things available to implement, manage, and execute interactions between them…” para. 0010) and (“…Each IoT device 170 can include a desktop computer, a mobile device, a tablet, a server, or any other suitable computer device, such as a sensor attached to, associated with, or integrated into one or more physical components. In general, each IoT device 170 comprises an electronic computer device operable to receive, transmit, process, and store any appropriate data associated with the environment 100 of FIG. 1.” Para. 0033) [to model an actual deployment of the plurality of devices in the physical environment, wherein the deployment of the combination of devices is to perform a particular operation]; 
generating, based on the device models, modeled device data to simulate data generated by corresponding devices (“…Managing the interactions between the different virtual and real sensors allows detailed simulated IoT scenarios to be created…” para. 0014) and (“…a device sensor 182 may be used to collect information associated with the IoT device 170….” Para. 0034); 
transmitting the modeled device data to an application (“…The IoT hub 142 includes a hub application programming interface (API) 150 capable of allowing the IoT hub 142 to receive input from one or more of the other IoT devices 170…” para. 0027); 
receiving application data from the application based on the modeled device data (“…shared with or provided to the particular IoT device 170, allowing the IoT hub 142 to assist in managing various connections …” para. 0027); and 
generating modeled responses, by at least some of the plurality of device models, to the application data (“…In response to the received information, the hub 410 continues to manage the IoT scenario and provides an illustration or notification of events, actions, and results to the user device...” para. 0061).
Verzano does not but Vennelakanti teaches
to model an actual deployment of the plurality of devices in the physical environment and wherein the deployment of the combination of devices is to perform a particular operation (“…This may be compounded when a large number of sensors such as approximately one million are deployed across a very large acreage as proposed herein” para. 0015);
autonomously predict a semantic error in the deployment of the plurality of devices in the physical environment based on the modeled response (“…Malfunctioning scenarios may include deployment errors, such as lose ground to sensor coupling, wide orientation, and tilt. Other malfunctioning scenarios may foe due to high environmental temperatures, low battery power, or electromagnetic interferences, among others. Still further, human activity, wandering animals, rain, and wind may also contaminate and distort the data recorded by the sensors” (para. 0014 – 0015, 0023 – 0024, and 0041), wherein the semantic error comprises [a failure to perform the particular operation in the absence of a corresponding syntax error in the application] an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment (“…However, any distributed sensor system deployed in any environment may be used in connection with the systems and methods for determining similarities among nodes within a neighborhood described herein. The sensor devices that make up the distributed sensor system may be any type of sensor that may gather any type of data associated with the environment in which the sensor devices are deployed. The sensors of the present specification may be any data producing device or other apparatus or system that provides a measurement or digital data to a receiving device …” (para. 0023 – 0024, and 0041).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano by applying the teachings of Vennelakanti because Vennelakanti’s deployment errors from malfunctioning scenarios of multiple sensor devices would help to predict all scenarios that can happen during deployment of multiple devices and therefore can prevent and reduce errors (para. 0016).
Verzano and Vennelakanti do not but Sheba teaches a failure to perform the particular operation in the absence of a corresponding syntax error in the application (“…If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user” para. 0098).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano and Vennelakanti by adopt the teachings of Sheba because Sheba would validate and detect errors for application when simulating deployment of IoT devices (para. 0098).

As to claim 24, Verzano teaches a system comprising: 
a data processor device (element processor 146 of figure 1); 
computer memory (element memory 160 of figure 1) to store: 
a plurality of device models, wherein each of the plurality of device models comprises logic to model behavior of a respective one of a plurality of devices (“The modeling of the machines, devices, and things can be based on a model derived from real objects, such that proportions and imagery associated with the actual device being modeled can be represented within the visualization of the IoT scenario. Further, already modeled IoT scenarios can be easily modified or tweaked by adding new things to the IoT scenario or simulating modified behavior of one or more of the machines, devices, or things…” para. 0011) and 
at least one Internet of Things (loT) environment model to model a physical environment (“...both physical IoT devices 170 and simulated IoT devices, allowing for information to freely flow between components included in the IoT scenario 162…” para. 0022) and (“…The visualization itself can be created based on one or more modeled components, such as those included in an IoT catalog (e.g., IoT catalog 130) or through other visualization applications. The models may be 2D or 3D depending on the implementation, and can be positioned in the visualization in a manner similar to the way already-existing components are arranged in the actual physical location, in locations where the components may be moved, or where new components may be added…” para. 0024); and 
an Internet of Things (loT) testing system, executing by the data processor  device (“…simulations of Internet of Things (IoT) scenarios…” abstract) to: 
populate the loT environment model with the plurality of devices models from the plurality of device models from the plurality of device models (“creating and managing standalone and distributed models and simulations of Internet of Things (IoT) scenarios…” para. 0003) [to model an actual deployment of the plurality of devices in the physical environment, wherein the deployment of the combination of devices is to perform a particular operation]; 
generating, based on the plurality of device models, modeled device data to simulate data generated by corresponding devices (“…Managing the interactions between the different virtual and real sensors allows detailed simulated IoT scenarios to be created…” para. 0014) and (“…a device sensor 182 may be used to collect information associated with the IoT device 170…” Para. 0034);
transmit the modeled device data to an application (“…The IoT hub 142 includes a hub application programming interface (API) 150 capable of allowing the IoT hub 142 to receive input from one or more of the other IoT devices 170…” para. 0027); and 
receive particular application data from the application based on the modeled device data (“…shared with or provided to the particular IoT device 170, allowing the IoT hub 142 to assist in managing various connections …” para. 0027); and 
Verzano does not but Vennelakanti teaches 
to model an actual deployment of the plurality of devices in the physical environment, wherein the deployment of the combination of devices is to perform a particular operation (“…This may be compounded when a large number of sensors such as approximately one million are deployed across a very large acreage as proposed herein” para. 0015);
predict a semantic error for the deployment of the plurality of devices in the physical environment (“…Malfunctioning scenarios may include deployment errors, such as lose ground to sensor coupling, wide orientation, and tilt. Other malfunctioning scenarios may foe due to high environmental temperatures, low battery power, or electromagnetic interferences, among others. Still further, human activity, wandering animals, rain, and wind may also contaminate and distort the data recorded by the sensors” (para. 0014 – 0015, 0023 – 0024, and 0041) based on the modeled responses (“…the computer processing devices to implement at least the functionality of receiving and processing a number of data streams obtained from a deployed sensor array…” para. 0026), wherein the semantic error comprises [a failure to perform the particular operation in the absence of a corresponding syntax error in the application based on] an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment (“…However, any distributed sensor system deployed in any environment may be used in connection with the systems and methods for determining similarities among nodes within a neighborhood described herein. The sensor devices that make up the distributed sensor system may be any type of sensor that may gather any type of data associated with the environment in which the sensor devices are deployed. The sensors of the present specification may be any data producing device or other apparatus or system that provides a measurement or digital data to a receiving device …” (para. 0023 – 0024, and 0041).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano by applying the teachings of Vennelakanti because Vennelakanti’s deployment errors from malfunctioning scenarios of multiple sensor devices would help to predict all scenarios that can happen during deployment of multiple devices and therefore can prevent and reduce errors (para. 0016).
Verzano and Vennelakanti do not but Sheba teaches a failure to perform the particular operation in the absence of a corresponding syntax error in the application (“…If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user” para. 0098).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano and Vennelakanti by adopt the teachings of Sheba because Sheba would validate and detect errors for application when simulating deployment of IoT devices (para. 0098).


Response to Arguments
Section 103 Rejection (pages 9 - 10 of remark)

Applicant argued that (‘Applicant respectfully reminds the Examiner that to establish a prima facie case of obviousness, three basic criteria must be met. First, there must be some suggestion or motivation; either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Second, there must be a reasonable expectation of success. Third, the prior art reference (or references when combined) must teach or suggest all of the claim limitations’ page 9 para. 3 of remark).
In response,
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Verzano by applying the teachings of Vennelakanti because Vennelakanti also teaches modeling of devices, especially IoT devices.  Vennelakanti’s deployment with malfunctioning scenarios of multiple sensor devices would help to predict all scenarios that can happen during deployment of multiple devices and therefore can prevent and reduce errors (para. 0016).

Applicant argued that (‘…none of the references alone or in combination teach, suggest, or disclose each claim limitation of the independent claims. Independent Claim 1 recites (inter alia) "determine a predicted semantic error in the deployment of the plurality of devices in the physical environment based on the application data, wherein the semantic error comprises a failure to perform the particular operation in the absence of a corresponding syntax error in the application based on an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment." Applicant asserts that the Verzano- Vennelakanti combination fails to disclose or suggest at least these features’ page 9 last para. – page 10 first para. of remark).
In response,
It is combination of Verzano and Vennelakanti, not any alone, teaches claimed limitations of claim 1. 
Claim 1 recites ‘…determine a predicted semantic error in the deployment of the plurality of devices in the physical environment based on the application data, wherein the semantic error comprises a failure to perform the particular operation in the absence of a corresponding syntax error in the application based on an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment’.
In Vennelakanti’s system, there are various computing elements, hardware devices, sensors, applications, among other types of computer processing devices in connection with the collection, analysis, and visualization of large amounts of data obtained from a distributed sensor array (para. 0024 - 0026).  Further, the computer processing devices have functionality to receive and process data streams obtained from deployed sensors (para. 0026).  
Further, Vennelakanti teaches ‘errors in data obtained via a number of sensors in a sensor array…’ (para. 0011).  Deployment errors such as environmental temperatures, low battery power, electromagnetic interferences, oil or gas, etc. (para. 0014 and 0015).  Cited paragraphs clearly teaches ‘wherein the semantic error comprises an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment’. 


Therefore, Vennelakanti teaches ‘…determine a predicted semantic error in the deployment of the plurality of devices in the physical environment based on the application data, wherein the semantic error comprises [a failure to perform the particular operation in the absence of a corresponding syntax error in the application based on] an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment’.
Amended limitation is taught by Sheba (para. 0098).  

Applicant argued that (‘First, Applicant notes that the Office Action concedes that "Verzano does not...teach[] ...determin[ing] a predicted semantic error in the deployment of the plurality of devices in the physical environment based on the application data, wherein the semantic error comprises an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment." Office Action at p. 5. Applicant asserts that Vennelakanti does not remedy these admitted deficiencies of Verzano. More specifically, Vennelakanti does not show the determination of a semantic error from the application data generated as an output of an application based on data input to the application from simulated device models. Moreover, it has not been shown how Vennelakanti teaches a determination of semantic error, where the semantic error is a failure to perform the particular operation in the absence of a corresponding syntax error in the application based on an operational error arising from two or more of the plurality of different devices operating in combination or one or more of the plurality of devices operating in the physical environment’ page 10 second para. of remark).
In response,
Examiner refers response above.  

Applicant argued that (‘For at least these reasons, Applicant asserts that independent Claim 1 is allowable over each of the references of record, both individually and combinations thereof. The other independent claims recite limitations similar, but not identical, to those recited in independent Claim 1. Therefore, these claims are also allowable, for example, for the same reasons as identified above. Additionally, the corresponding dependent claims from these independent’ page 10 last para. – page 11 of remark).
In response,
Claim 1 is rejected as responded above. Other independent claims are rejected for similar reason.  All dependent claims are rejected as their independent claims.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Kotian, (US PUB 2017/0052776), discloses method for testing deployment of scripts in a computing environment (title, abstract and figures 1 – 4).
Tran, (US PUB 2017/0322871), discloses a method for simulating deployment of database artifacts, wherein deployment controller can check for syntax error (title, abstract, figures 1 – 19).
Bowman-Amuah, (US PAT 7,139,999), discloses a development architecture framework, wherein applications are deployed and test to coordinate with equipment on physical environment (title, abstract, and figures 1 – 13).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194